Citation Nr: 0403177	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied service connection for a skin condition.  
The veteran filed a notice of disagreement (NOD) in October 
2002.  A statement of the case (SOC) was issued in January 
2003, and the veteran submitted a substantive appeal later 
that month.  

For the reasons expressed below, this appeal is remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.  


REMAND

The veteran has claimed service connection for a skin 
disability.  As the veteran has indicated that his skin 
disability may be due to exposure to ionizing radiation, the 
Board finds that specific RO action on that aspect of the 
claim on appeal is warranted.

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145, 148 (1999).  First, if a veteran 
is exposed to radiation during active service and later 
develops one of the diseases listed in 38 C.F.R. § 3.309(d), 
a rebuttable presumption of service connection arises.  See 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
diseases listed in 38 C.F.R. 3.309(d) are ones in which the 
VA Secretary has determined that a positive association with 
radiation exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence to be 
a radiogenic disease), if the VA Under Secretary of Benefits 
determines that a relationship, in fact, exists between the 
disease and the veteran's radiation exposure in service.  
Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997). 

Following the RO's October 2002 denial of service connection 
for a skin condition, the veteran indicated for the first 
time (in his NOD filed later that month) his belief that his 
claimed skin condition was due to radiation exposure during 
his service in Japan from September 1946 to August 1947.  In 
its January 2003 SOC, the RO acknowledged the veteran's 
argument that his condition was due to radiation exposure.  
It then referred to seborrheic keratoses and actinic 
keratoses, two specific skin conditions for which the veteran 
had sought and received medical treatment from VA medical 
facilities from June 1999 to January 2003, and stated that 
these are not conditions recognized as radiogenic diseases.  
See 38 C.F.R. §3.309(d).  The RO then continued the denial of 
service connection for the veteran's claimed skin condition.  
However, the medical evidence also suggests that the veteran 
may have or have had skin cancer.  Such evidence includes 
outpatient treatment records noting "malign. neo skin 
trunk" and a January 2001 dermatology note showing probable 
basal cell carcinoma of the right back.  This evidence is 
significant in view of the fact that skin cancer is a 
radiogenic disease listed under § 3.311(b)(2)(vii).  

If the veteran has skin cancer, the RO must follow the 
established procedure for handling claims brought by 
radiation exposed veterans, to include obtaining a dose 
estimate from the Defense Threat Radiation Agency (DTRA).  
See § 3.311(a), (b)(1); Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed.Cir. 1997).  If it is ultimately determined that the 
veteran was exposed to ionizing radiation, that the veteran 
subsequently developed a radiogenic disease (namely skin 
cancer), and that such disease became manifest within the 
period specified in § 3.311(b)(5)(iv), then the claim must 
then be referred to the VA Under Secretary for Benefits for 
future consideration in accordance with § 3.311(c).  See § 
3.311(b).

Accordingly, a VA medical examination is needed to ascertain 
whether the veteran does, in fact, have skin cancer.  See 
38 U.S.C. § 5103A.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

Prior to arranging for the veteran to undergo examination, 
the RO should obtain all outstanding VA medical records.  In 
this regard, the Board points out that the record reflects 
that the veteran has received medical treatment with respect 
to his claimed skin condition from the VA Medical Center 
(VAMC) in Columbia, South Carolina, and from the VA 
outpatient clinic in Greenville, South Carolina; however, 
records from these facilities dated only up to January 2003 
have been associated with the veteran's claims file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003) as regards 
requesting records from Federal facilities.   

To ensure that the duties to notify and assist, prior to the 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.   The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 and 
5103A (West 2002); and 38 C.F.R. §  3.159 (2003).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC in Washington, D.C., for the following actions:

1.	The RO should obtain all outstanding 
pertinent VA records of evaluation and/or 
treatment for the veteran's claimed skin 
condition from the Columbia VAMC and from 
the Greenville VA outpatient clinic since 
January 2003.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.	The RO should send to the veteran and 
his representative a letter requesting 
that they provide sufficient information, 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO's letter should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).  

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo an appropriate VA examination 
obtain information as to the current 
nature of any current skin condition.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  The examiner should 
specifically indicate whether the veteran 
currently suffers from skin cancer.

The examiner should set forth all 
examination findings in a printed 
(typewritten) report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	If skin cancer is established by the 
medical evidence, the RO should undertake 
all appropriate actions for developing a 
claim for service connection, based on 
alleged radiation exposure, for such a 
"radiogenic" disease.  Such actions 
must include obtaining a dose estimate 
from the DTRA based on the veteran's 
contentions of radiation exposure, and, 
if warranted, referral to the VA Under 
Secretary for Benefits, consistent with 
the procedures prescribed in 38 C.F.R. §§ 
3.309(d) and 3.311.  

7.	To help avoid future remand, the RO 
must ensure that all action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a skin condition, 
claimed as due to exposure to ionizing 
radiation, in light of all pertinent 
evidence and legal authority.  

10.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.    

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	
                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

